Sales Report:Supplement No. 87 dated Nov 30, 2009 to Prospectus dated Jul 13, 2009 File pursuant to Rule 424(b)(3) Registration Statement No. 333-147019 Prosper Marketplace, Inc. Borrower Payment Dependent Notes This Sales Report supplements the prospectus dated Jul 13, 2009 and provides information about each series of Borrower Payment Dependent Notes (the "Notes") that we have recently sold. You should read this Sales Report supplement together with the prospectus dated Jul 13, 2009 to understand the terms and conditions of the Notes and how they are offered, as well as the risks of investing in Notes. We have sold the following series of Notes: Borrower Payment Dependent Notes Series 249518 This series of Notes was issued and sold upon the funding of the borrower loan #39721, which corresponds to this series of Notes. The following information pertains to the borrower loan. Amount: $3,000.00 Prosper Rating: C Auction Duration: 7 days Term: 36 months Estimated loss: 8.0% Auction start date: Nov-12-2009 Auction end date: Nov-19-2009 Starting lender yield: 22.79% Starting borrower rate/APR: 23.79% / 26.08% Starting monthly payment: $117.37 Final lender yield: 17.00% Final borrower rate/APR: 18.00% / 20.21% Final monthly payment: $108.46 Auction yield range: 8.29% - 22.79% Estimated loss impact: 8.39% Lender servicing fee: 1.00% Estimated return: 8.61% The Estimated Return is presented to help you evaluate this listing and set an appropriate minimum yield and bid amount. Estimated Return is the average annual expected return on funds invested in this loan and is calculated by subtracting the estimated impact of credit losses on the loan from the minimum yield. The estimated impact of credit losses is derived from the following components: The estimated average annualized loss rate based on the historical performance of Prosper loans for borrowers with similar characteristics, originated between Apr-01-2007 and Mar-31-2008, measured as of Mar-31-2009, and an adjustment for accrued interest not collected and late fees on defaulted loans. The Estimated Return presented above does not assume any early repayment by the borrower. The calculation of Estimated Return requires significant assumptions about the repayment of the loan and lenders should make their own judgments with respect to the accuracy of these assumptions. Actual performance may differ from estimated performance. Borrower's Credit Profile Prosper score: 8 First credit line: Apr-1995 Debt/Income ratio: 19% Credit score: 720-739 (Nov-2009) Current / open credit lines: 13 / 10 Employment status: Full-time employee Now delinquent: 0 Total credit lines: 30 Length of status: 0y 9m Amount delinquent: $0 Revolving credit balance: $5,526 Occupation: Administrative Assi Public records last 12m / 10y: 0/ 0 Bankcard utilization: 60% Stated income: $1-$24,999 Delinquencies in last 7y: 0 Homeownership: Yes Inquiries last 6m: 1 Screen name: Dana_GA Borrower's state: Georgia Borrower's group: N/A Credit and homeownership information was obtained from borrower?s credit report and displayed without having been verified. Employment and income was provided by borrower and displayed without having been verified. Description Waterproof my Basement-Flood Issue Purpose of loan:This loan will be used to??waterproof my basement.? We recently had terrible flooding here in GA and since Sept 19th, my basement has flooded 4 times.? I need to get it waterproofed professionally.? I can't qualify for a home equity loan, cuz I owe more than the current market value of the house.? My financial situation:I am a good candidate for this loan because? I am very responsible, I own 3 houses and my credit score is 735 (Experian). Information in the Description is not verified. Friends And Family Winning Bids This member has no winning bids from friends and family. Questions & Answers Q: Please detail you net monthly income and also provide a detailed list of monthly expenses. - exciting-fairness A: My monthly net income for my job is $1,536. I also receive $721 in child support and $500 for my basement aptmt, $1000 for my rental house making it a total of $3,757 net income. I have approx. $3,000 in monthly expenses. I also have a business house that pays for itself basically, no profit at the moment. (Nov-12-2009) Q: Is your tenant in the basement apartment still there despite the 4 floods? Is there risk to the $500 of income that you show for it? - exciting-fairness A: Yes that is in my personal home. It's my rental house that flooded. Those tenants are staying upstairs while I get the basement repaired. FEMA won't help me since it's not my primary residence. (Nov-12-2009) 2 question & answer Information in Questions and Answers is not verified Winning Bids Bidder Amount Bid Amount Winning Bid Date (PT) Bank_Of_XL $50.00 $50.00 11/12/2009 3:58:48 PM Chrishu $25.00 $25.00 11/13/2009 2:50:55 PM psbruce $25.00 $25.00 11/14/2009 7:13:11 AM TakeCare $25.00 $25.00 11/14/2009 11:26:14 AM gilbrear $25.00 $25.00 11/16/2009 4:27:35 PM cold1 $25.00 $25.00 11/16/2009 10:04:39 PM GUIDOLANDIA $25.00 $25.00 11/17/2009 7:03:05 AM Share-the-wealth $50.00 $50.00 11/17/2009 6:00:06 PM dpries123 $25.00 $25.00 11/18/2009 6:50:12 AM CashBank $25.00 $25.00 11/18/2009 8:39:21 AM Joeburly $25.05 $25.05 11/18/2009 8:02:39 AM BankOfThomas $90.13 $90.13 11/18/2009 10:53:55 AM peb44 $25.00 $25.00 11/18/2009 5:10:41 PM ezvest $25.00 $25.00 11/19/2009 5:57:13 AM bonus-patriot $25.00 $25.00 11/19/2009 6:23:53 AM jasunshine $25.00 $25.00 11/19/2009 7:05:14 AM mckhbnpc $25.00 $25.00 11/19/2009 8:27:22 AM MrLeft $25.00 $25.00 11/19/2009 9:25:58 AM exciting-fairness $150.00 $150.00 11/19/2009 9:29:50 AM jybank $25.00 $25.00 11/19/2009 9:45:24 AM yu-rik $25.00 $25.00 11/19/2009 9:53:39 AM VAGweilo $50.00 $50.00 11/19/2009 9:54:49 AM leverage-monger $100.00 $100.00 11/19/2009 9:55:17 AM Engineer44 $25.00 $25.00 11/19/2009 9:58:07 AM lendme2 $100.00 $100.00 11/19/2009 9:57:38 AM VT2VA $25.00 $25.00 11/19/2009 9:59:04 AM anarchy1985 $28.96 $28.96 11/18/2009 7:52:55 PM wild-orange $500.00 $500.00 11/19/2009 1:25:40 AM jtoms101 $100.00 $100.00 11/19/2009 7:30:07 AM Leshan $50.00 $50.00 11/19/2009 8:47:15 AM TakeCare $50.00 $50.00 11/12/2009 3:06:16 PM marwadi-62 $25.00 $25.00 11/13/2009 12:01:51 PM mikeyp411 $25.00 $25.00 11/13/2009 5:24:53 PM vtr1000 $25.00 $25.00 11/14/2009 9:35:20 AM community-gyration7 $50.00 $50.00 11/15/2009 7:21:32 AM seadogs $25.00 $25.00 11/15/2009 11:16:41 AM Bekim $27.00 $27.00 11/15/2009 6:51:30 PM Snoopylover $25.00 $25.00 11/16/2009 12:20:41 PM investment-party $25.00 $25.00 11/16/2009 8:58:34 AM Nicksr $50.00 $42.36 11/16/2009 5:54:58 PM cunning-compassion1 $25.00 $25.00 11/17/2009 1:05:52 PM money_player $50.00 $50.00 11/17/2009 4:20:54 PM building_community $25.00 $25.00 11/17/2009 6:52:49 PM manfromMaine $30.00 $30.00 11/18/2009 2:27:19 PM adl4628 $28.43 $28.43 11/18/2009 5:26:35 AM realtormoises $25.00 $25.00 11/18/2009 9:44:52 AM cupcake0 $25.00 $25.00 11/18/2009 8:08:25 PM BuzzyBee336 $25.00 $25.00 11/18/2009 7:56:24 PM principal-laser $100.00 $100.00 11/19/2009 3:22:34 AM kendigme $29.16 $29.16 11/19/2009 5:24:27 AM Scubadiver $50.00 $50.00 11/19/2009 6:31:20 AM leverage-monger $100.00 $100.00 11/19/2009 6:54:01 AM limoney $28.00 $28.00 11/19/2009 7:50:22 AM JauaFlash $31.45 $31.45 11/19/2009 8:29:54 AM return-equilibrium4 $25.00 $25.00 11/18/2009 6:24:21 PM justice-dna $60.00 $60.00 11/19/2009 9:46:10 AM Orion7 $29.46 $29.46 11/19/2009 9:58:20 AM doctorgrab $25.00 $25.00 11/18/2009 7:37:51 PM Nasdaq $50.00 $50.00 11/18/2009 9:20:43 PM TakeCare $150.00 $150.00 11/18/2009 10:01:08 PM johnpmid $25.00 $25.00 11/19/2009 9:25:22 AM 61 bids Borrower Payment Dependent Notes Series 315886 This series of Notes was issued and sold upon the funding of the borrower loan #39718, which corresponds to this series of Notes. The following information pertains to the borrower loan. Amount: $3,800.00 Prosper Rating: A Auction Duration: 7 days Term: 36 months Estimated loss: 2.1% Auction start date: Nov-18-2009 Auction end date: Nov-25-2009 Starting lender yield: 9.94% Starting borrower rate/APR: 10.94% / 13.06% Starting monthly payment: $124.30 Final lender yield: 8.20% Final borrower rate/APR: 9.20% / 11.30% Final monthly payment: $121.19 Auction yield range: 4.29% - 9.94% Estimated loss impact: 2.12% Lender servicing fee: 1.00% Estimated return: 6.08% The Estimated Return is presented to help you evaluate this listing and set an appropriate minimum yield and bid amount. Estimated Return is the average annual expected return on funds invested in this loan and is calculated by subtracting the estimated impact of credit losses on the loan from the minimum yield. The estimated impact of credit losses is derived from the following components: The estimated average annualized loss rate based on the historical performance of Prosper loans for borrowers with similar characteristics, originated between Apr-01-2007 and Mar-31-2008, measured as of Mar-31-2009, and an adjustment for accrued interest not collected and late fees on defaulted loans. The Estimated Return presented above does not assume any early repayment by the borrower. The calculation of Estimated Return requires significant assumptions about the repayment of the loan and lenders should make their own judgments with respect to the accuracy of these assumptions. Actual performance may differ from estimated performance. Borrower's Credit Profile Prosper score: 9 First credit line: Aug-1998 Debt/Income ratio: 17% Credit score: 720-739 (Nov-2009) Current / open credit lines: 10 / 7 Employment status: Full-time employee Now delinquent: 0 Total credit lines: 22 Length of status: 7y 2m Amount delinquent: $0 Revolving credit balance: $9,433 Occupation: Other Public records last 12m / 10y: 0/ 0 Bankcard utilization: 50% Stated income: $25,000-$49,999 Delinquencies in last 7y: 0 Homeownership: No Inquiries last 6m: 0 Screen name: sscor80 Borrower's state: Oregon Borrower's group: Medical Benefactors Credit and homeownership information was obtained from borrower?s credit report and displayed without having been verified. Employment and income was provided by borrower and displayed without having been verified. Prosper Activity Loan history Payment history Credit score history Active / total loans: 0 / 1 On-time: 28 ( 100% ) 720-739 (Latest) Principal borrowed: $4,800.00 < mo. late: 0 ( 0% ) 640-659 (Mar-2007) Principal balance: $0.00 1+ mo. late: 0 ( 0% ) Total payments billed: 28 Description Pay off Citibank credit card I am working on paying off all of the debt I have:Auto Loan @ 5.99% - $8764.37 (minimum payment $362.22)Credit Card @ 5.9% - $5586.37 (minimum payment approx. $50)Citibank Credit Card @ 7.9% - $3797.17 (minimum payment approx. $60)I received a letter from Citibank stating that the terms of my account will be changing unless I opt out of the changes. If I choose not to opt out, my interest rate will be changed to a variable rate with a minimum APR of 11.99%, among other term changes. If I choose to opt out, I can continue to repay the balance of my card under the current terms. I would like to move my balance to a Prosper loan instead of opting out and continuing to repay Citibank. I have taken out a Prosper loan in the past and made every payment on time. That loan is now paid off. I deeply appreciate the trust and money that was given to me. I like paying interest to people like me instead of to a large corporation. I also do not like Citibank's business practices and I would prefer to sever my relationship with them, sooner than later.I have already paid off $17,410.26 of my debt and I plan to repay the remainder of my debt and not incur any additional debt while doing so.
